Citation Nr: 0001645	
Decision Date: 01/20/00    Archive Date: 01/28/00

DOCKET NO.  98-08 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for Reiter's syndrome.

2. Entitlement to service connection for a left ankle 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970.

The case was previously before the Board of Veterans' Appeals 
(Board) in March 1999, at which time it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) for 
further development.  The case is once more properly before 
the Board for action.  

The Board noted in the March 1999 decision that the RO had 
denied service connection for residuals of exposure to Agent 
Orange, and subsequent to a timely Notice of Disagreement 
(NOD), the RO issued a statement of the case (SOC).  No 
appeal had been forthcoming from the SOC at the time that the 
case was referred to the Board for action.  While the case 
was at the RO for further development, the veteran did not 
submit a substantive appeal on the issue of entitlement to 
service connection for residuals of Agent Orange exposure.  
Hence, this issue is not before the Board for review.  

FINDINGS OF FACT

1.  The veteran has not presented medical evidence 
demonstrating a nexus between calcaneal bursitis in service 
and a post service left ankle disorder.  

2.  Current Reiter's syndrome is not the result of venereal 
disease in service.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well grounded claim with 
regard to the issue of entitlement to service connection for 
a left ankle disorder.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. § 3.303 (1999).

2.  Reiter's syndrome was not incurred in or aggravated by 
service. 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the service medical records indicates that when 
the veteran was seen in December 1968, he reported pain in 
the left ankle, of three weeks duration.  On examination, 
there was diffuse swelling and tenderness posterior to the 
malleolus and superior to the calcaneus.  An X-ray report was 
negative for abnormalities.  The impression was calcaneal 
bursitis.  No further treatment was required.  He was 
improved when seen 10 days later, but there was still some 
swelling.  He was treated in July 1969 for gonorrhea.  
Treatment for a ureteral discharge was required in November 
1969.  When the veteran was examined for separation from 
service in July 1970, he reported unspecified bone or joint 
deformities.  No pertinent abnormalities were reported or 
found.  

The veteran was hospitalized in a VA facility in September 
1994, so that he could qualify for special prosthetic shoes 
required for his deforming foot arthropathy.  The diagnoses 
included Reiter's syndrome and painful feet.  The veteran was 
hospitalized in a VA facility in December 1995 for treatment 
of abdominal complaints.  No complaints were elicited with 
regard to the lower extremities, and no pertinent findings 
were made.  He again required hospitalization in a VA 
facility in November 1995, December 1995 and June 1996 for 
treatment of abdominal complaints, and in December 1997 for 
pneumonia.  

Of record are reports of outpatient treatment afforded the 
veteran by the VA.  In an August 1993 note, the veteran 
reported bilateral ankle pain, responding to non steroid anti 
inflammatory drugs.  He was again seen in May 1994, at which 
time he reported chronic ankle pain.  The pain was worse 
towards the end of the day and with motion.  The veteran 
retained full range of motion of the ankles, without 
swelling.  The impression was chronic arthralgia, due to 
questionable osteoarthritis versus rheumatologic diagnosis.  
He gave a history, when he was seen in July 1994, of 
"rheumatism" since age 20.  (The Board notes that the 
veteran turned 20 approximately one month into his period of 
active duty.)  The veteran reported that the problem started 
with foot swelling and chronic back problem.  He was treated 
with medication, and showed some improvement.  He now 
reported bilateral elbow pain without swelling.  There were 
chronic deformities of the feet, without knee pain.  After 
examination, the assessment was deforming arthritis.  The 
veteran reported constant dull pain in both feet when he was 
seen in August 1995.  There was also constant dull pain in 
the lower back, worsened by walking.  The assessment included 
Reiter's syndrome, by history.  

Of record is a report of treatment by Kenneth Davis, M.D., in 
August 1985.  At that time, the veteran noted the symptoms 
were mainly confined to the feet and ankles.  No new 
pathology was reported.  The assessment was rheumatoid 
arthritis.  In a reply to a May 1996 VA letter, Dr. Davis 
indicated that he had not seen the veteran for over three 
years.  

Stuart A. Leder, M.D., submitted a report on his treatment of 
the veteran in April 1997.  The veteran carried a diagnosis 
of generalized sensory motor polyneuropathy.  The symptoms 
included burning paresthesias of both feet.  Potential 
etiologies include exposure to Agent Orange in the Vietnam 
War, which was known to cause such peripheral neuropathies.  
The Board notes that a review of the veteran's service 
indicates that he served in Vietnam.  Another contributing 
etiology was Reiter's syndrome as well as probable rheumatoid 
arthritis, both of which combine to form a mixed connective 
tissue disease.  The sensory motor peripheral neuropathy 
caused functional impairment.  The arthritic condition caused 
obvious joint deformities of the hands and feet, clearly 
defined on examination, and resulting in arthralgias which 
impair his ability to work as a mechanic. 

At his formal hearing before a traveling member of the Board 
in November 1998, the veteran testified that the Reiter's 
syndrome was the result of venereal disease in service 
(Transcript, hereinafter T-4,5).  He made reference to the 
treatment in service for the calcaneal bursitis.  (T- 13).  
He reported he did not seek any additional treatment, but has 
required treatment subsequent to discharge.  (T-14, 15).  
Currently, the disability manifested by pain, relieved by 
sitting.  (T-16).

The veteran also submitted a letter from Scott D. DeWitz, 
M.D., dated in November 1998.  Dr. DeWitz noted that studies 
seemed to confirm that Reiter's syndrome is often related to 
venereal disease as a delayed cause and effect.  He concluded 
that it was more than likely that the veteran's Reiter's 
syndrome was related to the venereal disease contracted 
during his period of active duty.

Subsequent to Board remand, the veteran was examined for 
compensation purposes by the VA in August 1999.  He reported 
the treatment in service for gonorrhea and urethritis.  He 
stated that he did not have any skin or joint conditions at 
that time.  There was progressive joint pain, but the veteran 
could not specify when the pain started.  Also reported were 
worsening in both feet, swelling in the right hand and severe 
problems with his ankles.  On examination, there was normal 
alignment of the cervical spine, with minimal tenderness and 
adequate range of motion.  Minimal tenderness was present in 
the shoulders, with flexion possible to 160 degrees.  He 
retained adequate elbow flexion, without deformities or 
swelling.  He retained a good hand grip, without swelling or 
deformity.  Both hips showed adequate range of motion.  There 
was decreased range of motion of the ankles, with very marked 
limitation of dorsiflexion on the left.  Severe tenderness 
was present in the metatarsal area, with complete destruction 
of the normal anatomy of the metatarsal area bilaterally.  
There was apparent erosion of the metatarsal bones resulting 
in mild shortening of the metatarsal area.  He was unable to 
walk on his heels and toes.  Lichenification was present in 
the medial aspect of both ankles, with hyperpigmentation over 
the dorsal aspect of the feet.  There was no onychomycosis or 
destruction of the toenails.  The impression was erosive 
inflammatory arthropathy affecting mostly the peripheral 
joints and the lumbar spine.  The examiner concluded that the 
veteran most likely had Reiter's syndrome or psoriatic 
arthritis.  However, in view of the fact that there were no 
marked psoriatic patches, there was a higher possibility of 
Reiter's syndrome.  The veteran did not present the full 
clinical dermatological manifestations of Reiter's syndrome 
at the time of examination.  He never had any rash consistent 
with the condition that is most common in the plantar areas, 
and there were no toenail changes.  There was no ocular 
involvement with the Reiter's syndrome, and no evidence of 
uveitis.  It was difficult to determine exactly the onset of 
the Reiter's syndrome.  There was no symptomatology after the 
first two episodes of gonorrhea and urethritis in service.  
He did not present symptomatology for more than 20 years.  
Based on this history, the examiner concluded that it was 
less likely that Reiter's syndrome was related to the 
episodes of gonorrhea in service.  The examiner noted that 
the claims file was reviewed prior to rendering his opinion.  

Also obtained were more recent reports of outpatient 
treatment.  In a September 1998 note, it was indicated that 
the veteran had an 18 to 19 year history of Reiter's 
syndrome.  This history was noted in additional reports of 
outpatient treatment.  

Analysis

The veteran is contending that service connection is 
warranted for joint disorders.  The claim has been developed 
as two issues - the first being service connection for a left 
ankle disorder and the second being service connection for 
Reiter's syndrome, which could include symptomatology in the 
left ankle.  

Turning first to the issue of service connection for a left 
ankle disorder, independent of Reiter's syndrome, the Board 
notes that service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991).  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R § 3.303(b) 
(1999).

However, the threshold question that must be resolved is 
whether the veteran's claim of entitlement to service 
connection is well grounded; that is, whether it is 
plausible, meritorious on its own, or otherwise capable of 
substantiation.  See Chelte v. Brown, 10 Vet. App. 268, 270 
(1997) (citing 38 U.S.C.A. § 5107(a) and Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990)).  If the claim is not well-
grounded, the appeal fails and there is no further duty to 
assist in developing the facts pertinent to the claim.  See 
Anderson v. Brown, 9 Vet. App. 542, 546 (1996); see also Epps 
v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the inservice disease or injury 
and the current disability (medical evidence).  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

Where the determinant issue involves a question of a medical 
diagnosis or causation, competent medical evidence is 
necessary to establish a well grounded claim.  See Epps, 
supra (citing Caluza, supra, and Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993)).  Lay assertion of medical causation or a 
medical diagnosis cannot constitute evidence to render a 
claim well grounded.  Grottveit, supra; Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The Board notes that the veteran was treated for calcaneal 
bursitis in service, and there are reports of treatment for 
left lower extremity disorders subsequent to service.  
However, for the veteran's claim to be well grounded, he must 
present medical evidence establishing a nexus between the 
post service disability and the incidents of service.  The 
evidence does not contain such nexus evidence, and hence his 
claim is not plausible.  

A review of the findings on post service treatment and 
hospitalizations reveal no conclusions in support of the 
contention that a post service organic left ankle disorder 
had its origin in the symptomatology in service.  While when 
the veteran was treated in June 1994, he gave a history of 
rheumatism beginning in service and resulting in foot 
swelling, this history was not confirmed by either the 
reports of treatment in service or by the treating physician.  
Such unenhanced history cannot render a claim well grounded.  
LeShore v. Brown, 8 Vet. App. 206 (1995) 

Instead, the Board is left with the veteran's contentions and 
testimony, without support of medical evidence.  As the 
veteran is not a medical professional, his opinions on 
medical causation, standing alone, cannot render a claim well 
grounded.  See Grottveit and Espiritu   

In the absence of medical nexus evidence, the veteran's claim 
for service connection for a left ankle disorder arising out 
of the incidents of service is not well grounded.  Savage v. 
Gober, 10 Vet. App 489 (1997).  Therefore, his claim to this 
extent must be denied.

The veteran has further contended that service connection is 
warranted for Reiter's syndrome, and argues that this 
disability is the result of venereal disease in service.  
Initially, the Board finds that the veteran's claim for 
service connection for this disability is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  That is, the veteran 
has presented evidence of a current disability; he has also 
indicated that such disability had its origins during 
service; and he presented medical nexus evidence from Dr. 
DeWitz that tends to link his current Reiter's syndrome to 
the venereal disease that he had during service.  Caluza, 7 
Vet. App. at 506.  

In determining that the veteran's claim is well-grounded, the 
credibility of evidence has been presumed and the probative 
value of the evidence has not been weighed.  However, once 
the claim is found to be well-grounded, the presumption that 
it is credible and entitled to full weight no longer applies.  
In the adjudication that follows, the Board must determine, 
as a question of fact, both the weight and credibility of the 
evidence.  Equal weight is not accorded to each piece of 
material contained in a record; every item of evidence does 
not have the same probative value.  The Board must account 
for the evidence which it finds to be persuasive or 
unpersuasive, analyze the credibility and probative value of 
all material evidence submitted by and on behalf of a 
claimant, and provide the reasons for its rejection of any 
such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 
(1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. 
Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 
Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164, 169 (1991).

VA has a duty to assist the veteran in the development of 
facts pertinent to a well-grounded claim.  38 U.S.C.A. 
§ 5107(a); see also Littke v. Derwinski, 1 Vet. App. 90 
(1990).  The Board is satisfied that all relevant facts have 
been properly and sufficiently developed.  

A review of the veteran's service medical records indicates 
that he was treated in service on a number of occasions for 
venereal disease.  Moreover, the veteran has presented 
evidence showing the current presence of Reiter's syndrome.  
In particular, the Board has considered the report of VA 
compensation examination in August 1999, subsequent to the 
Board remand.  At that time, the examiner concluded that the 
veteran's disability was most likely Reiter's syndrome.  This 
is consistent with the reports of private and VA medical 
treatment.  

For service connection to be warranted, however, the veteran 
must demonstrate that the Reiter's syndrome resulted from the 
venereal disease in service.  As this question is medical in 
nature, the Board must weigh the conclusions reached by 
medical professionals.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  In support of the veteran's contention is a 
statement by Dr. DeWitz.  He noted that Reiter's syndrome is 
often related to venereal disease as a delayed cause and 
effect, and he found that it was more than likely that the 
veteran's Reiter's syndrome was related to the venereal 
disease the veteran contracted during service.  The statement 
by Dr. Leder indicated that the veteran had generalized 
sensory motor polyneuropathy, which could have been the 
result of either Reiter's syndrome or Agent Orange exposure 
the veteran underwent in Vietnam.  As noted, the issue of 
service connection for residuals of Agent Orange exposure is 
not before the Board for review.  

In opposition to the veteran's contention are the conclusions 
reached by the examining physician during the August 1999 VA 
compensation examination.  That examiner concluded that while 
the veteran demonstrated Reiter's syndrome, it was difficult 
to determine exactly the onset of the disorder.  However, 
given that the veteran did not manifest any symptomatology of 
Reiter's syndrome for more than 20 years after the onset of 
the venereal disease in service, it was less likely [than 
not] that the Reiter's syndrome was related to the episodes 
of gonorrhea in service.  

In weighing these two opinions, the Board must afford 
substantially greater probative weight to the conclusions 
reached on the VA compensation examination. In reaching his 
conclusion, Dr. DeWitz apparently considered studies, but did 
not support his conclusion by specific references to the 
veteran's case.  On the other hand, the examining VA 
physician reviewed the veteran's claims file and provided 
specific rationale when he concluded that the fact that no 
symptomatology was present for more than 20 years after the 
onset of the venereal disease in service rendered it less 
likely that the Reiter's syndrome was related to the in 
service disorder.  In view of the detailed findings reported 
on examination, and given that the examiner made reference to 
specific incidents in the veteran's case instead of reference 
to general studies, the Board finds that the 1999 VA 
examiner's opinion outweighs the opinion of Dr. DeWitz.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that it is the Board's duty to determine the 
credibility and weight of evidence.  Wood v. Derwinski, 
1 Vet. App. 190 (1991).  While the Board may not ignore the 
opinion of a physician, it is certainly free to discount the 
credibility of that physician's statement.  Sanden v. 
Derwinski, 2 Vet. App. 97 (1992).  Greater weight may be 
placed on one physician's opinion than another's depending on 
factors such as reasoning employed by the physicians and 
whether or not and the extent to which they reviewed prior 
clinical records and other evidence, Gabrielson v. Brown, 
7 Vet. App. 36, 40 (1994), and an opinion may be discounted 
if it materially relies on a layperson's unsupported history 
as the premise for the opinion.  Wood v. Derwinski, 1 Vet. 
App. 190, 191-192 (1991).  In his December 1999 written 
arguments, the veteran's representative claimed that the 
evidence in support of the claim was equal to that against 
the claim, and that being the case, the appeal should be 
allowed.  

When all the evidence is assembled, the Secretary is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  For 
the reasons outlined above, the Board has found that the VA 
examiner's opinion in 1999 is of higher probative value and 
outweighs the opinion in favor of the claim.  As such, the 
preponderance of the evidence is against the veteran's claim.  
Accordingly, the veteran's claim in this regard must be 
denied.  


ORDER

Service connection for a left ankle disorder is denied.  

Service connection for Reiter's syndrome is denied.  




		
	M. Sabulsky
	Member, Board of Veterans' Appeals



 

